Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment filed 3/25/19 and Applicant’s response filed 7/27/22 are acknowledged and have been entered.

2.  Applicant's election of the following species in Applicant’s response filed 7/27/22 is acknowledged:

	an  T cell as the immune cell (the  T cell of claim 7 is a Treg as the claim depends on claim 6),
	anti-CD3 antibody as the immune-inducing substance,
	a styrene/divinylbenzene copolymer core,
	Fe+2 magnetic substance layer.

Although Applicant has not explicitly traversed, Applicant has argued that “unelected species substantially have similar structure and/or property to elected species, for example, from an aspect, unelected species and elected species may belong to a single grouping of patentably indistinct species.  Accordingly, it is requested to consider unelected species if there is no search and/or examination burden for unelected species.” (See page 2 at the 2nd to last paragraph of said response).  

Applicant in arguing “for example” has stopped short of admitting that the species are not patentably distinct.   

The requirement is still deemed proper and is therefore made FINAL.

Claims 1-7 and 9-18 read on the elected species.

Accordingly, 8 (non-elected species) is withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1-7 and 9-18 are presently being examined as they read upon the elected species and on the species taught by the prior art references cited below in this office action.    

3.  The use of the term STEMCELL, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

4.  The disclosure is objected to because of the following informalities: 

Each page of the specification has extraneous text “File:  73696usf”.

Appropriate correction is required.

5.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.  Claims 1-7 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     a) Claim 3 is indefinite in the recitation of “wherein an average height is…..” because it is not clear what is meant because (1) “an” average height refers to more than one average height and thus the metes and bounds of the claim are not clear, and (2) it is not clear if the average height of the plurality of protrusions is the height from the copolymer core from which the protrusions begin or if the average height is measured from the surface of the particle.  Note with regard to the latter point, the instant specification discloses that the knobby copolymer core is what gives the resulting magnetic particle the multi-protrusive appearance since the overlaying layers do not substantially change the morphology of the knobby copolymer core ([0043]). 

      b) Claim 4 is indefinite in the recitation of “wherein an average diameter…” because it is not clear what is meant because “an” average diameter refers to more than one average diameter, and hence the metes and bound of the claim are not clear.

      c) Claim 12 is indefinite in the recitation of “wherein a volume percentage” because it is not clear what is meant because “a” volume percentage refers to more than one volume percentage, and hence the metes and bounds of the claim are not clear.

      d)  Claim 1 is indefinite in the recitation of “wherein a surface of each of the magnetic particles is multi-protrusive and modified with” at lines 2-3 because it is not clear what is meant because “a” surface refers to only one surface of the particle, and hence the metes and bounds of the claim are not clear.

     e)  Claim 2 is indefinite in the recitation of “wherein a surface of the copolymer core comprises a plurality of protrusions which are irregularly shaped” because it is not clear what is meant because “a” surface refers to only one surface of the particle, and thus the metes and bounds of the claim are not clear.

7.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.  Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim interpretation:  Instant dependent claim 9 recites the at least one type of immune-inducing substance in the alternative or in union with the other recited substances.  The instant specification does not disclose a limiting or other definition for “activation” of immune cells.

The specification does not disclose how to use the instant invention: 
a method for in vitro activation and/or expansion of immune cells comprising providing magnetic particles that have multi-protrusive surfaces as is recited at part “a” of instant base claim 1 and modified with at least one type of immune-inducing substance, bringing said particles in contact with a provided cell solution such that the at least one type of immune-inducing substance on the surface of each of the magnetic particles activates and/or expands the at least one type of immune cell comprised in the cell solution, and wherein the at least one type of immuno-inducing substance comprises at least an anti-CD3 antibody (Applicant’s elected species of immune-inducing substance).

The specification has not enabled the breadth of the claimed invention because the claims encompass only one immune-inducing substance present on the magnetic particles used in the claimed method, wherein the method must result in in vitro activation and/or expansion of immune cells, and wherein it is unpredictable that just the presence of the anti-CD3 antibody alone can activate/expand the immune cells by itself (i.e., without the presence of anti-CD28 antibody).  

The specification does not disclose a limiting or other definition for “activation” of immune cells.  

However, the following evidentiary reference does relate to activation of T cells by an anti-CD3 antibody in concert with a ligand that binds to CD28, providing signals 1 and 2 that are necessary for T cell activation.

Evidentiary reference Sunshine et al (Biomaterials, 2014, 35: 269-277, IDS reference) teaches that minimally, T cell activation requires two sets of receptor-receptor interactions: (1) signal 1 which can be accomplished by MHC complexes or an anti-CD3 antibody to bind to the TCR on a T cell, and (2) signal 2 which is the binding of co-stimulatory receptors on the APC, such as B7.1 binding to ligands on the T cell such as CD28 (especially introduction para 2).  Sunshine et al further teach that the geometry and spatial organization at cell-cell interfaces is important in studying the T cell response, wherein the biological interaction between T cells and their APC targets is not an interaction most appropriately represented by two interacting spheres, but rather by non-spherical aAPCs (artificial antigen presenting cells).  Sunshine et al teach that when particle volume, protein co-localization, ratio and density are held equivalent between spherical and ellipsoidal aAPCs, high aspect ratio ellipsoidal aAPCs showed significantly enhanced stimulatory activity over spherical aAPCS.  Sunshine et al conclude that “These findings indicate that shape matters and that aAPC geometry is a critical design criterion to consider in the synthesis of biomimetic acellular aAPC systems.” Sunshine et al teach that the increased improvement in T cell activation is due to increased interaction of T cells with the aAPCs, with larger surface area for contact (see entire reference, especially section 4).  

The specification discloses at Example 1 that three types of knobby (i.e., multi-protrusive) magnetic particles were provided, having an average diameter of 2.5 um, 4.5 um, or 8.5 um.  The specification further discloses modifying the surface of the knobby particles with an amine group.  The specification discloses activating and/or expansion of T cells by knobby magnetic particles modified with anti-CD3 antibodies and anti-CD28 antibodies ([0058]) in Example 2.  The specification discloses prophetically that the average height of the protrusions may range from 100 nm to 5000 nm and the protrusions may be uniformly or non—uniformly distributed on the surface, but as a whole are substantially irregular protrusions that may include, but are not limited to, a papillary shape or a spherical shape ([0037].   The specification discloses that the method for forming the knobby copolymer core may include, but is not limited to, a dispersion polymerization method, a suspension polymerization method or an emulsion polymerization method, that is, at least two monomers are polymerized into a copolymer via the said methods ([0038]).  

There is no evidence of record for activating T cells (including  Tregs) or other immune cells using a knobby core magnetic particle that comprise only anti-CD3 antibody.  

There is insufficient guidance in the specification as to how to use the instantly claimed method wherein the magnetic particles comprise only an anti-CD3 antibody as the immuno-inducing substance.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).
In the interest of compact prosecution, Applicant is advised that this consideration may also potentially apply to other, non-elected species that are recited in the instant claim and are presently not under examination.  

9.  For the purpose of prior art rejections, the filing date of the instant claims is deemed to be the filing date of the instant application, i.e., 12/21/18, as provisional application 62/609,345 does not support the claimed limitations of the instant application.  The said provisional application does not provide support for all of the components of the particles used in the instantly claimed method, nor for regulatory T cells, anti-CD2 antibody, anti-CD335 antibody, or the full complement of limitations recited in instant claims 10-18.

10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.  Claims 1-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090017518 A1 (IDS reference) in view of Thomson et al (J. Appl. Polymer Sci. 1996: 2009-2028), Kalamasz et al (J. Immunother. 2004, 27(5): 405-418), and Sunshine et al (Biomaterials, 2014, 35: 269-277, IDS reference), as evidenced by Knovel (Basic Physical Properties of Chemical Compounds, Knovel Critical Tables, 2nd Edition, 2008; app.knovel.com/hotlink/itble/rcid:kpKCTE000X/id:kt002VLT1/knovel-critical-tables/basic-physical-properties,).

Claim interpretation:  The specification discloses that since the polymer layer, magnetic substance layer and silicon-based layer sequentially formed on the knobby copolymer core do not substantially change the morphology of the knobby copolymer core, the resulting magnetic particles still have multi-protrusive appearance ([0043]).  

US 20090017518 A1 discloses a magnetic, paramagnetic or superparamagnetic particle comprising a copolymer core, wherein the copolymer core comprises a styrene/divinylbenzene copolymer or a polymer (Abstract, [0024]), and including one having at least one functional group such as a carboxylic, amine or hydroxyl group in order to facilitate the adsorption of Fe+2 ions in the magnetic material layer ([0026]), a magnetic substance layer covering the polymer layer ([0026] such as metal oxides of iron, cobalt  or nickel ([0024]), and a silicon based layer covering the magnetic substance layer (abstract, [0024]) in order from inside (the core) to outside (([0024]).  US 20090017518 A1 discloses that the magnetic particle may further comprise a coupling agent such as an amine or carboxylic on the silicon containing layer and an active molecule such as an antibody connected to a functional group of the coupling agent ([0024]).  US 20090017518 A1 discloses that the magnetic particle has a diameter from 0.1 to 5 um (claim 2 of ‘518, a range that overlaps that recited in instant dependent claim 4), the silicon layer has a thickness (diameter) of at least 20 nm (claim 5 of ‘518 and a range that overlaps that recited in instant dependent claim 18), the copolymer core has a diameter of 200 nm to 5000 nm  (claim 17 of ‘518).  US 20090017518 A1 discloses that the copolymer core can be synthesized by one-shot polymerization ([0026], [0030]).  US 20090017518 A1 discloses that the magnetic particles can be used to isolate a biomolecule in a blood specimen that contains the biomolecule ([0023]).  US 20090017518 A1 discloses examples of several types of superparamagnetic particles that comprise a first polymer core and an internal layer of a second polymer coating the core in which the magnetic substance is distributed, but that these particles are not sufficiently controllable ([0006]); a better design is forming the polymer core using at least one type of monomer ([0010]).  (See entire reference, including claims). Cited locations in the reference above are exemplary; the indicated limitations may be found at other locations in the reference as well).  

US 20090017518 A1 does not disclose that the copolymer core is “multi-protrusive” (i.e., “knobby”), nor that volume percentage of the bifunctional monomer therein relative to the monofunctional monomer is 0.4% to 2%, nor that polymer layer having at least one charged functional group is included between the copolymer core and the magnetic substance layer.  

Thomson et al teach that for one-shot emulsion polymerization of a styrene/divinylbenzene copolymer particle, the amount of divinylbenzene (DVB) that can be incorporated to produce a stable latex is limited to 0.4 weight % (one-shot co-polymerizations on page 2011); with the 0.4% weight % DBV (25 wt.% styrene, DISP657, Table I), the resultant particle shape is a knobby sphere of average diameter 6 um (Table 1, Fig. 1(a)).  

Evidentiary reference Knovel et al teaches that DVB has a density of 0.916 g/mL, while styrene has a density of 0.907 g/mL. Given these densities, the teaching of Thomson et al translates into a volume percentage of DVB (bifunctional monomer) (about 0.44 mL) to the styrene (monofunctional monomer (about 27.56 mL) of about 1.6, a value that falls within the range recited in instant dependent claim 12.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have included the divinylbenzene in the emulsion of US 20090017518 A1 as the highest amount that could be incorporated to produce a stable preparation as taught by Thomson et al, resulting in a knobby copolymer core.  One of ordinary skill in the art would have been motivated to do this, and with a reasonable expectation of success, in order to produce a stable core particle.


US 20090017518 A1 does not disclose wherein a polymer layer covers the copolymer core, however, as enunciated above, it does disclose that whatever polymer core is used, it must comprise a charged functional group such as a carboxylic, amine or hydroxyl group to associate the Fe+2 magnetic layer with the core.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have comprised a polymer layer over the styrene/DVB core wherein the polymer layer includes at least one charged functional group that is a carboxylic, amine or hydroxyl group, and wherein the copolymer core does not comprise such a charged functional group.  

One of ordinary skill in the art would have been motivated to do this in order to facilitate the adsorption of Fe+2 ions in the magnetic material layer as is taught by the primary art reference US 20090017518 A1, and with a reasonable expectation of success in doing so.

As pertains to instant claim 4 that recites that the average diameter of each of the magnetic particles is 1 um to 50 um, US 20090017518 A1 discloses that the magnetic particle has a diameter from 0.1 to 5 um, a range that overlaps the claimed range, while Thompson exemplifies a 6 um particle.  It would therefore have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have selected the art range, or alternatively, the particle diameter taught by Thompson et al.  In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  

As pertains to instant dependent claim 2, although the art references do not explicitly disclose that the copolymer core comprises a plurality of  irregularly shaped protrusions, Thomson et al exemplify a particle in Figure 1a that has irregularly shaped protrusions.

As pertains to instant dependent claim 3, although the art references do not teach the average height of the plurality of protrusions is 100 nm to 5000 nm, Thompson et al teach that the protrusions are high enough to be observed, for example in Fig. 1a wherein the particle diameter is 6 um.  Therefore, the claimed method appears to be the same as the method of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

US 20090017518 A1 does not disclose wherein the antibody on the magnetic particle is an anti-CD3 antibody (and an additional antibody that is an anti-CD28 antibody), nor that the magnetic particle is used in a method for in vitro activation and/or expansion of immune cells, comprising bringing the magnetic particle(s) into contact with an  regulatory or other T cell.  
Kalamasz et al teach that superparamagnetic beads linked covalently to anti-CD3 and anti-CD28 monoclonal antibodies are used to stimulate T cells from peripheral blood mononuclear cells (PBMCs) of human subjects or antigen-specific comprised CD8+ or CD4+ T cells in vitro in order to expand T cells for adoptive therapy for potential clinical applications (see entire reference, especially abstract, introduction, materials and methods at the antibodies and beads, collection of PBMCs, general activation and culture of T cells, T cell culture sections). 

Sunshine et al teaches that minimally, T cell activation requires two sets of receptor-receptor interactions: (1) signal 1 which can be accomplished by MHC complexes or an anti-CD3 antibody to bind to the TCR on a T cell, and (2) signal 2 which is the binding of co-stimulatory receptors on the APC, such as B7.1 binding to ligands on the T cell such as CD28 (especially introduction para 2).  Sunshine et al further teach that the geometry and spatial organization at cell-cell interfaces is important in studying the T cell response, wherein the biological interaction between T cells and their APC targets is not an interaction most appropriately represented by two interacting spheres, but rather by non-spherical aAPCs (artificial antigen presenting cells).  Sunshine et al teach that when particle volume, protein co-localization, ratio and density are held equivalent between spherical and ellipsoidal aAPCs, high aspect ratio ellipsoidal aAPCs showed significantly enhanced stimulatory activity over spherical aAPCS.  Sunshine et al conclude that “These findings indicate that shape matters and that aAPC geometry is a critical design criterion to consider in the synthesis of biomimetic acellular aAPC systems.” Sunshine et al teach that the increased improvement in T cell activation is due to increased interaction of T cells with the aAPCs, with larger surface area for contact (see entire reference, especially section 4, and conclusions).  

It would have therefore been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have attached  an anti-CD3 antibody and an anti-CD28 antibody to the surface of the magnetic particle of the references and to have used it to stimulate/activate and/or expand T cells as per the teaching of Kalamasz et al.

One of ordinary skill in the art would have been motivated to do this in order to prepare T cells for adoptive therapy for potential clinical/research applications, and with a reasonable expectation of success in doing so as the art references teach that anti-CD3/anti-CD28 disposed on magnetic beads are used to successfully expand and/or activate T cells.

Claims 6 and 7 are included in this rejection because the method inherently expands any T cells in peripheral blood mononuclear cells, while one of ordinary skill in the art was aware that  T cells are present in PBMCs, as are Tregs.  





13.  Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

Given that Applicant chose to file the 16/226,651 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.  Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 16/226,561 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
Claim interpretation:  The recitation of the open transitional phrase “comprising” in the instant claims opens the claimed method to include additional ingredients and/or steps.
Claims 1-7 and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-14 and 17-20 of copending Application 16/226,651 in view of Kalamasz et al (J. Immunother. 2004, 27(5): 405-418).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The product claims (1 and 6-13) of 16/226,651 are drawn to a magnetic particle comprising a knobby copolymer core, a polymer layer covering the knobby copolymer core and having at least one functional group, wherein the knobby copolymer core comprises a plurality of protrusions and an average height of the plurality of protrusions is 100 nm to 5,000 nm; a magnetic substance layer covering the polymer layer; a silicon-based layer covering the magnetic substance layer, and wherein the knobby copolymer core comprises a copolymer obtained by copolymerizing a monofunctional monomer and a bifunctional monomer (such as styrene/ divinylbenzene, as well as the other recited ingredients recited in instant dependent claim 13) and a volume percentage of the bifunctional monomer relative to the monofunctional monomer is 0.6% to 1.5% (base claim 1 of ‘651).  In addition, the polymer layer is the same as is recited in instant claims 14 and 15 (claims 7 and 8, respectively of ‘651), the magnetic substance layer the same as that recited in instant claims 16 and 17 (claims 9 and 10 of ‘651 respectively), the thickness of the silicon-based layer  is the same as is recited in instant claim 18 (claim 13 of ‘651).  

The method claims (14 and 17-20) of ‘651 are drawn to a method of manufacturing the magnetic particle, wherein the magnetic particle has an average diameter of 1 um to 8.5 um (claim 14 of ‘651, a range that is comprised in the range recited in instant dependent claim 4) and the volume percentage of bifunctional monomer relative to the monofunctional monomer is 0.6% to 1.5% (claim 14 of ‘651, and overlaps the range that is recited in instant dependent claim 12).  

The claims of ‘651 do not recite wherein the magnetic particle is used in an in vitro  method for activation and/or expansion of  Tregs or other T cells, wherein the magnetic particle has anti-CD3 and anti-CD28 antibodies disposed thereon.

Kalamasz et al teach that superparamagnetic beads linked covalently to anti-CD3 and anti-CD28 monoclonal antibodies are used to stimulate T cells from peripheral blood mononuclear cells (PBMCs) of human subjects or antigen-specific comprised CD8+ or CD4+ T cells in vitro in order to expand T cells for adoptive therapy for potential clinical applications (see entire reference, especially abstract, introduction, materials and methods at the antibodies and beads, collection of PBMCs, general activation and culture of T cells, T cell culture sections). 

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used the particle of the claims of ‘651 in an in vitro method for expanding T cells as per the teaching of Kalamasz et al.  

One of ordinary skill in the art would have been motivated to do this in order to stimulate and/or expand T cells ex vivo for adoptive transfer studies and treatments, and with a reasonable expectation of success since the art teaches that anti-CD3/anti-CD28 paramagnetic beads can expand T cells.

Claims 6 and 7 are included in this rejection because the method inherently expands any T cells in peripheral blood mononuclear cells, while one of ordinary skill in the art was aware that  T cells are present in PBMCs, as are Tregs.  
	
Claims 1-7 and 9-18  are directed to an invention not patentably distinct from claims 1, 6-14 and 17-20  of commonly assigned 16/226,651 in view of Kalamasz et al, as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 16/226,651, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

15.  No claim is allowed.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600
	

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644